Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 1 of 32



           Ex. F ‐ Claim Chart
      U.S. Patent No. 10,503,418




                                                                  1
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 2 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[pre] A method of           Trend Micro performs the method of claim 29 via its Smart Protection Network. Specifically, Trend
controlling write access      Micro offers many applications that can run on end‐user devices (i.e., on a first computer) to protect
to a data storage device      those devices from electronic threats such as viruses, ransomware, malware, and the like (collectively
by an application             “hostile applications”). That software includes but is not limited to, OfficeScan, Endpoint Application
running in application        Control, Apex One, Antivirus+ Security, Internet Security, and Maximum Security. All of Trend Micro’s
space on a first computer
                              software use the Smart Protection Network, which practices a method of controlling write access to a
comprising:
                              data storage device by an application running in application space on a first computer comprising as
                              shown in this chart.




                                                                                                                                   2
                           Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 3 of 32

                                                       Ex. F – Claim Chart
                                                   U.S. Patent No. 10,503,418

       CLAIM 29                                                  TREND MICRO PRODUCTS

29[a] receiving at a         Trend Micro’s Smart Protection Network receives at a server computer from a plurality second
server computer from a       computers operatively connected to the server by means of a data network, a corresponding plurality
plurality second             of permission values associated with the application operating on the first computer. Trend Micro’s
computers operatively        Smart Protection Network includes servers that collect data via a data network from many resources
connected to the server      that comprise a plurality of second computers, including from honeypots, webcrawlers, zero day
by means of a data
                             initiative, customers and partners, and threat researchers.
network, a
corresponding plurality
of permission values
associated with the
application operating on
the first computer;




                                                                                                                              3
                           Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 4 of 32

                                                       Ex. F – Claim Chart
                                                   U.S. Patent No. 10,503,418

       CLAIM 29                                                   TREND MICRO PRODUCTS

29[a] receiving at a         Trend Micro’s Smart Protection Network servers also collect data from a plurality of second
server computer from a       computers, including from its sandbox. Those servers receive a corresponding plurality of permission
plurality second             values associated with the application running on the first computer from the computers of the
computers operatively        honeypots, webcrawlers, zero day initiative, customers and partners, threat researchers, and
connected to the server      sandbox. Those permission values can be, for example, allowing the application access, denying the
by means of a data
                             application access, a trusted program value, a whitelist value, a blacklist value, a blocked program
network, a
                             value, or an allowed program value.
corresponding plurality
of permission values
associated with the
application operating on
the first computer;




                                                                                                                                4
                     Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 5 of 32

                                                 Ex. F – Claim Chart
                                             U.S. Patent No. 10,503,418

       CLAIM 29                                             TREND MICRO PRODUCTS

29[b] storing said     Trend Micro’s Smart Protection Network stores the permission values so that it can accurately update
permission values;     its overall threat database using all its available resources.




                                                                                                                          5
                          Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 6 of 32

                                                       Ex. F – Claim Chart
                                                   U.S. Patent No. 10,503,418

       CLAIM 29                                                   TREND MICRO PRODUCTS

29[c] generating an         Trend Micro’s Smart Protection Network generates an output permission value for the application in
output permission value     dependence on the stored permission values. For example, if the stored permission values indicate
for the application in      that a hostile application was allowed access to a computer, resulting in a threat detection, an output
dependence on the           permission value to reject access for that application will be generated and updated to Trend Micro’s
stored permission           customers using the Smart Protection Network.
values;




                                                                                                                                  6
                          Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 7 of 32

                                                      Ex. F – Claim Chart
                                                  U.S. Patent No. 10,503,418

       CLAIM 29                                                  TREND MICRO PRODUCTS

29[c] generating an         As another example, if the stored permission values indicate that a benign application was allowed
output permission value     access to a computer without harm, an output permission value to allow access to that application
for the application in      will be generated and updated to Trend Micro’s customers using the Smart Protection Network.
dependence on the
stored permission
values;




                                                                                                                                 7
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 8 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said       Trend Micro’s Smart Protection Network servers receive said server computer from the first
server computer from          computer operatively connected to the server by means of a data network, a request for a
the first computer            permission value associated with the application running on the first computer as a result of a
operatively connected to      process monitoring write access requests by the application on the first computer detecting an
the server by means of a      attempt by the application to write data to the data storage device, interrogating a local database of
data network, a request
                              permission values and failing to locate a permission value associated with the application in the local
for a permission value
                              database.
associated with the
application running on        The computer using Trend Micro’s software is operatively connected to Trend Micro’s Smart
the first computer as a       Protection Network servers by means of a data network as shown below.
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                    8
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 9 of 32

                                                        Ex. F – Claim Chart
                                                    U.S. Patent No. 10,503,418

       CLAIM 29                                                    TREND MICRO PRODUCTS

29[d] receiving at said       The computer using Trend Micro’s software sends a threat query that is received at a server of Trend
server computer from          Micro’s Smart Protection Network as a request for a permission value associated with the application
the first computer            running on the first computer.
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                 9
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 10 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                      TREND MICRO PRODUCTS

29[d] receiving at said        The computer using Trend Micro’s software sends a threat query in response to that software
server computer from           monitoring write access requests attempts by the application and detecting an attempt by the
the first computer             application to write data to a storage device (e.g., hard drive or memory) on the computer. This
operatively connected to       attempt to write data can occur during every stage of the hostile application’s presence: (1) entry‐
the server by means of a       point; (2) pre‐execution; (3) runtime; and (4) exit point. The graphic below showing how Trend
data network, a request
                               Micro’s software defends endpoints (e.g., the claimed “computer”) is illustrative. First, when a hostile
for a permission value
                               application arrives on an endpoint via for example a network, email, or USB, the software will detect
associated with the
                               attempts to write. Second, while a hostile application is being written to the storage medium, but
application running on
the first computer as a        before execution, the software detects the attempts to write. Third, while a hostile application is
result of a process            running it can make attempts to write data, which the software will detect. Fourth, when a hostile
monitoring write access        application exits it can make attempts to write data, which the software will also detect.
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                    10
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 11 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s software detects attempts by hostile applications to write data to a data storage device
server computer from           in any of the four stages outlined above. The example on this slide shows Trend Micro’s Maximum
the first computer             Security detecting an attempt to write by an email attachment. In the image below, the user attempts
operatively connected to       to and or downloads a zip file from an email attachment, which would cause data to be written to the
the server by means of a       storage device. In the image on the next slide, Trend Micro’s software detects that attempt to write.
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                  11
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 12 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                    TREND MICRO PRODUCTS

29[d] receiving at said        The image below shows that Trend Micro’s software detects that attempt to write before the user
server computer from           has clicked to save the file.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                 12
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 13 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                      TREND MICRO PRODUCTS

29[d] receiving at said        The image below shows another example of Trend Micro’s Security software’s ability to detect
server computer from           attempts by hostile applications to write data to a data storage device. As the image shows, the
the first computer             software scans for threats when saving or downloading files or when programs try to make
operatively connected to       unauthorized changes to system settings.
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                  13
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 14 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                      TREND MICRO PRODUCTS

29[d] receiving at said        The image below shows another example of Trend Micro’s Security software’s ability to detect
server computer from           attempts by hostile applications to write data to a data storage device. As the image shows, threats
the first computer             are caught as they try to enter memory or touch the hard drive.
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                      14
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 15 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                    TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s Office Scan and Apex One software also include real‐time scans, which detect attempts
server computer from           by hostile applications to write data to the computer’s data storage device.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                15
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 16 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s software also includes Behavior Monitoring that detects attempts by hostile
server computer from           applications to write data to a data storage device. As explained in the excerpt below, Behavior
the first computer             Monitoring constantly monitors endpoints, e.g., the claimed computers, for unusual modifications to
operatively connected to       the operating system or on installed software, e.g., attempts to write data to a data storage device.
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                  16
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 17 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                      TREND MICRO PRODUCTS

29[d] receiving at said        The Behavior Monitoring service includes ransomware protection that detects attempts by
server computer from           applications to write data to a storage device of a computer. Those attempts to write occur, for
the first computer             example, in the attempts modify, delete, or rename files or in the modification of the file type.
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                   17
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 18 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                      TREND MICRO PRODUCTS

29[d] receiving at said        The following excerpt shows that Trend Micro’s Security software (Antivirus+ Security, Internet
server computer from           Security, and Maximum Security) also include Behavior Monitoring functionality.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                 18
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 19 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said        The following excerpt shows that Apex One also includes Behavior Monitoring functionality.
server computer from
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                            19
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 20 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s Endpoint Application Control software also detects attempts by hostile applications to
server computer from           write data to a computer’s data storage device. Endpoint Application Control detects those attempt
the first computer             to prevent them from occurring. For example it detects write attempts by executables, DDLs,
operatively connected to       Windows App store apps, device drivers, controls panels, and other portable executable files.
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                  20
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 21 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                      TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s software interrogates a local database of permission values to locate a permission
server computer from           value associated with the application in the local database. This includes interrogating databases
the first computer             populated by Trend Micro’s permission values or by permission values set by the user. Scans using the
operatively connected to       smart scan feature first interrogate a local database of permission values (“performs scanning on the
the server by means of a       local endpoint”). If it fails to locate a permission value associated with the application in the local
data network, a request
                               database, it sends a scan query to the Smart Protection Network, and then caches the result of the
for a permission value
                               scan query.
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                   21
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 22 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said        As another example, Apex One includes the same functionality as Office Scan’s functionality
server computer from           discussed on the previous slide.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                             22
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 23 of 32

                                                         Ex. F – Claim Chart
                                                     U.S. Patent No. 10,503,418

       CLAIM 29                                                     TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s Security software also uses a local database of permission values in combination with
server computer from           the online database of the Smart Protection Network. The signature database is maintained “mainly
the first computer             on Trend Micro Servers in the cloud,” which means that at least some of the database is stored
operatively connected to       locally.
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                 23
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 24 of 32

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                         TREND MICRO PRODUCTS

29[d] receiving at said        Office Scan also interrogates a local database of permission values from an exception list for approved
server computer from           programs and blocked programs. If a program is on the exception list as an approved program, Office Scan
the first computer             does not monitor that program. If a program is on the exception list as a blocked program, Office Scan blocks
operatively connected to       that program. Upon information and belief, the programs on the exception list are stored on a database that
the server by means of a       include data elements encoding permission values, e.g., approved or blocked, that are associated with the
data network, a request        applications on the list.
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                           24
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 25 of 32

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                         TREND MICRO PRODUCTS

29[d] receiving at said        The Office Scan software also interrogates a local database of permission values from a Trusted Program list.
server computer from           Upon information and belief, the programs on that list are stored on a database that include data elements
the first computer             encoding permission values, e.g., trusted or not, that are associated with the applications on the list.
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                           25
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 26 of 32

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                          TREND MICRO PRODUCTS

29[d] receiving at said        Office Scan interrogates a local database of permission values from a whitelist, such as the exception list and
server computer from           trusted programs lists at each layer or stage.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                             26
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 27 of 32

                                                            Ex. F – Claim Chart
                                                        U.S. Patent No. 10,503,418

       CLAIM 29                                                         TREND MICRO PRODUCTS

29[d] receiving at said        Trend Micro’s other software packages also include exception lists and trusted programs list. The following
server computer from           excerpt shows that Antivirus+ Security, Internet Security, and Maximum Security also include exception lists /
the first computer             trusted program lists.
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                            27
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 28 of 32

                                                           Ex. F – Claim Chart
                                                       U.S. Patent No. 10,503,418

       CLAIM 29                                                         TREND MICRO PRODUCTS

29[d] receiving at said        The following excerpts also show that Apex One includes exception lists and trusted program lists.
server computer from
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                    28
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 29 of 32

                                                           Ex. F – Claim Chart
                                                       U.S. Patent No. 10,503,418

       CLAIM 29                                                        TREND MICRO PRODUCTS

29[d] receiving at said        The following excerpts also show that, during for example real‐time scans that run in response to a write
server computer from           requests as discussed above, Office Scan and Apex One interrogating a local database of permission values.
the first computer             Those permission values are stored on a database containing the Smart Scan Agent Pattern on the computer.
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                        29
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 30 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                       TREND MICRO PRODUCTS

29[d] receiving at said        The following excerpts shows the same Smart Scan Agent Pattern for the Apex One.
server computer from
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                  30
                            Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 31 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

       CLAIM 29                                                       TREND MICRO PRODUCTS

29[d] receiving at said        As shown in the previous slides, the interrogation of the local database results in failure to locate a
server computer from           permission value, the Smart Protection Network receives a request for the permission value.
the first computer
operatively connected to
the server by means of a
data network, a request
for a permission value
associated with the
application running on
the first computer as a
result of a process
monitoring write access
requests by the
application on the first
computer detecting an
attempt by the
application to write data
to the data storage
device, interrogating a
local database of
permission values and
failing to locate a
permission value
associated with the
application in the local
database;



                                                                                                                                         31
                             Case 6:20-cv-00394-ADA Document 1-7 Filed 05/14/20 Page 32 of 32

                                                          Ex. F – Claim Chart
                                                      U.S. Patent No. 10,503,418

        CLAIM 29                                                     TREND MICRO PRODUCTS

29[e] selecting the             For the Smart Protection Network to respond to a query or update a local signature database, it must
stored permission value         select the stored permission value in response to receiving the request and transmit it to the first
in response to receiving        computer. The output permission value is derived from the plurality of received permission values as
the request; and                discussed for limitation 29[c]. That response is sent to cause the Trend Micro software operating on
                                the first computer to permit or deny write access by the application to the data storage device in
29[f] transmitting to said      dependence on the transmitted output permission value. As discussed previously, the purpose of the
first computer the              Smart Protection Network is to provide Trend Micro’s users with up‐to‐date information on whether
output permission value         applications are hostile. And as discussed previously, that information is used to determine whether
derived from the                to allow or deny write access to the application.
plurality of received
permission values to the
first computer over the
data network in order to
cause the monitoring
process operating on the
first computer to permit
or deny write access by
the application to the
data storage device in
dependence on the
transmitted output
permission value.




                                                                                                                                  32
